UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6526



JERRY RAYSOR,

                                              Petitioner - Appellant,

          versus


LAURIE F. BESSINGER, Warden; ATTORNEY GENERAL
OF THE STATE OF SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(CA-97-600-5-18JI)


Submitted:   August 27, 1998             Decided:   September 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Raysor, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Although Appellant’s § 2254 petition was

not time barred, see Brown v. Angelone, ___ F.3d ___, 1998 WL

389030 (4th Cir. July 14, 1998) (Nos. 96-7173, 96-7208), we con-

clude that the court properly dismissed it on the merits. Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2